DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-7:
Step 1
Claims 1-7 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of following rules or instructions for an activation involving the generation and communication of data. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with managing personal behavior or relationships or interactions between people. For instance, the claim is an example of managing personal behavior or relationships or interactions between people because it involves following rules or instructions. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A method, comprising:
communicating, by a contactless card to a client device via a wireless communications interface, a network address associated with a web page
generating, by the contactless card, a cryptogram responsive to a request from the web page on the client device
communicating, by the contactless card, the cryptogram to the web page via the wireless communications interface
receiving, by the contactless card from the web page, an instruction to activate a payment applet of the contactless card
activating, by the contactless card, the payment applet based on the instruction

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “contactless card”, “client device”, “wireless communications interface”, “web page” and “payment applet” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-7 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the network address, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
wherein the network address comprises a uniform resource locator (URL), wherein the URL is one of a plurality of URLs
the method further comprising: 
selecting, by the contactless card based on one or more rules, the URL from the plurality of URLs
Claim 3 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the network address, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the network address comprises a uniform resource locator (URL)
the method further comprising: 
generating, by the contactless card, the URL based on one or more rules
Claim 4 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for processing a payment. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
prior to activating the payment applet: 
receiving, by the contactless card, a first request to process a payment
rejecting, by the contactless card, the first request based on the payment applet being in an inactive payment state
Claim 5 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for processing a payment. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
subsequent to activating the payment applet: 
receiving, by the contactless card, a second request to process a payment
processing, by the payment applet, the second request based on the payment applet being activated
Claim 6 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the instruction to activate the payment applet is received based on a server transitioning the contactless card from an inactivated payment state to an activated payment state based on the cryptogram
Claim 7 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the contactless card communicates the network address and the cryptogram via near field communication (NFC) in respective NFC Forum Data Exchange Format (NDEF) files
wherein activating the payment applet comprises transitioning the payment applet from an inactive payment state to an active payment state

Claims 8-14:
Step 1
Claims 8-14 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 8 recites (i.e., sets forth or describes) an abstract idea of following rules or instructions for an activation involving the generation and communication of data. Specifically, but for the additional elements, claim 8 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with managing personal behavior or relationships or interactions between people. For instance, the claim is an example of managing personal behavior or relationships or interactions between people because it involves following rules or instructions. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor of a contactless card, cause the processor to:
communicate, to a client device via a wireless communications interface, a network address associated with a web page
generate a cryptogram responsive to a request from the web page on the client device
communicate the cryptogram to the web page via the wireless communications interface
receive, from the web page, an instruction to activate a payment applet of the contactless card
activate the payment applet based on the instruction

Step 2A Prong Two
Claim 8 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor of a contactless card, cause the processor to”, “contactless card”, “client device”, “wireless communications interface”, “web page” and “payment applet” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 8, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 9-14 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 9 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the network address, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
wherein the network address comprises a uniform resource locator (URL), wherein the URL is one of a plurality of URLs
wherein the instructions further cause the processor to: 
select, by the contactless card based on one or more rules, the URL from the plurality of URLs
Claim 10 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the network address, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the network address comprises a uniform resource locator (URL)
wherein the instructions further cause the processor to: 
generate, by the contactless card, the URL based on one or more rules
Claim 11 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for processing a payment. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
prior to activating the payment applet: 
receive, by the contactless card, a first request to process a payment
reject, by the contactless card, the first request based on the payment applet being in an inactive payment state
Claim 12 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for processing a payment. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
subsequent to activating the payment applet: 
receive, by the contactless card, a second request to process a payment
process, by the payment applet, the second request based on the payment applet being activated
Claim 13 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the instruction to activate the payment applet is received based on a server transitioning the contactless card from an inactivated payment state to an activated payment state based on the cryptogram
Claim 14 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the contactless card communicates the network address and the cryptogram via near field communication (NFC) in respective NFC Forum Data Exchange Format (NDEF) files
wherein activating the payment applet comprises transitioning the payment applet from an inactive payment state to an active payment state


Claims 15-20:
Step 1
Claims 15-20 are directed to a computer-implemented contactless card (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) an abstract idea of following rules or instructions for an activation involving the generation and communication of data. Specifically, but for the additional elements, claim 15 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with managing personal behavior or relationships or interactions between people. For instance, the claim is an example of managing personal behavior or relationships or interactions between people because it involves following rules or instructions. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
A contactless card, comprising:
a processor
a memory storing instructions that, when executed by the processor, cause the processor to: 
communicate, to a client device via a wireless communications interface, a network address associated with a web page
generate a cryptogram responsive to a request from the web page on the client device
communicate the cryptogram to the web page via the wireless communications interface
receive, from the web page, an instruction to activate a payment applet of the contactless card
activate the payment applet based on the instruction

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements of “contactless card”, “processor”, “memory storing instructions that, when executed by the processor, cause the processor to”, “client device”, “wireless communications interface”, “web page” and “payment applet” merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 16-20 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 16 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the network address, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. 
wherein the network address comprises a uniform resource locator (URL), wherein the URL is one of a plurality of URLs
wherein the instructions further cause the processor to: 
select, by the contactless card based on one or more rules, the URL from the plurality of URLs
Claim 17 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for an activation involving the generation and communication of data. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The claim also recites additional details of the type of data included in the network address, thus reciting additional abstract ideas grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the network address comprises a uniform resource locator (URL)
wherein the instructions further cause the processor: 
generate, by the contactless card, the URL based on one or more rules
Claim 18 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for processing a payment. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
prior to activating the payment applet: 
receive, by the contactless card, a first request to process a payment
reject, by the contactless card, the first request based on the payment applet being in an inactive payment state
Claim 19 recites the following underlined claim elements as abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). The claim further recites the abstract idea of following rules or instructions for processing a payment. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
subsequent to activating the payment applet: 
receive, by the contactless card, a second request to process a payment
process, by the payment applet, the second request based on the payment applet being activated
Claim 20 recites the following non-underlined claim elements as additional elements according to MPEP 2106.04(a). The non-underlined additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
wherein the memory stores the payment applet and another applet

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0286071 A1 to Oepping (hereinafter "Oepping") in view of US 2015/0348007 A1 to Khan et al. (hereinafter "Khan") in view of US 2007/0189321 A1 to Lee et al. (hereinafter "Lee").

Claim 1: 
Oepping discloses:
generating, by the contactless card, a cryptogram responsive to a request from the web page on the client device (Fig.5 items 210-212; paras 41-44, 51, 61, 66-67)
communicating, by the contactless card, the cryptogram to the web page via the wireless communications interface (Fig.5 item 212; paras 41-44, 66-67)
from the web page (Fig.2 item 126, Fig.3 item 126; paras 47-48, 52, 57)
Oepping does not disclose:
communicating, by a contactless card to a client device via a wireless communications interface, a network address associated with a web page
receiving, by the contactless card … an instruction to activate a payment applet of the contactless card
activating, by the contactless card, the payment applet based on the instruction
Khan, an analogous art of payment transactions, discloses:
receiving, by the contactless card … an instruction to activate a payment applet of the contactless card (Fig.6 items 426-428; paras 37, 99-100)
activating, by the contactless card, the payment applet based on the instruction (Fig.6 items 426-428; paras 37, 99-100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oepping to include receiving an instruction to activate a payment applet of the contactless card and activating the payment applet based on the instruction, as disclosed in Khan. One or ordinary skill in the art would have been motivated to do so in order to improve security (Khan, paras 3-4).
The combination of Oepping in view of Khan does not disclose:
communicating, by a contactless card to a client device via a wireless communications interface, a network address associated with a web page
Lee, an analogous art of wireless communications, discloses:
communicating, by a contactless card to a client device via a wireless communications interface, a network address associated with a web page (para 76)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oepping in view of Khan to include communicating a network address associated with a web page, as disclosed in Lee. One or ordinary skill in the art would have been motivated to do so in order to improve security (Lee, paras 2-7).

Claim 2: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 1. Lee further discloses:
wherein the network address comprises a uniform resource locator (URL), wherein the URL is one of a plurality of URLs; selecting, by the contactless card based on one or more rules, the URL from the plurality of URLs (paras 52, 76-77)

Claim 3: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 1. Lee further discloses:
wherein the network address comprises a uniform resource locator (URL); generating, by the contactless card, the URL based on one or more rules (paras 52, 76-77)



Claim 7: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 1. Oepping further discloses:
wherein the contactless card communicates … the cryptogram via near field communication (NFC) in respective NFC Forum Data Exchange Format (NDEF) files (paras 33-34)
Khan further discloses:
wherein activating the payment applet comprises transitioning the payment applet from an inactive payment state to an active payment state (Fig.6 items 426-428; paras 37, 99-100)
Lee further discloses:
wherein the contactless card communicates the network address and … via near field communication (NFC) in respective NFC Forum Data Exchange Format (NDEF) files (paras 39, 76)

Claim 8: 
Oepping discloses:
generate a cryptogram responsive to a request from the web page on the client device (Fig.5 items 210-212; paras 41-44, 51, 61, 66-67)
communicate the cryptogram to the web page via the wireless communications interface (Fig.5 item 212; paras 41-44, 66-67)
from the web page (Fig.2 item 126, Fig.3 item 126; paras 47-48, 52, 57)
Oepping does not disclose:
communicate, to a client device via a wireless communications interface, a network address associated with a web page
receive … an instruction to activate a payment applet of the contactless card
activate the payment applet based on the instruction
Khan, an analogous art of payment transactions, discloses:
receive … an instruction to activate a payment applet of the contactless card (Fig.6 items 426-428; paras 37, 99-100)
activate the payment applet based on the instruction (Fig.6 items 426-428; paras 37, 99-100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Oepping to include receiving an instruction to activate a payment applet of the contactless card and activating the payment applet based on the instruction, as disclosed in Khan. One or ordinary skill in the art would have been motivated to do so in order to improve security (Khan, paras 3-4).
The combination of Oepping in view of Khan does not disclose:
communicate, to a client device via a wireless communications interface, a network address associated with a web page
Lee, an analogous art of wireless communications, discloses:
communicate, to a client device via a wireless communications interface, a network address associated with a web page (para 76)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Oepping in view of Khan to include communicating a network address associated with a web page, as disclosed in Lee. One or ordinary skill in the art would have been motivated to do so in order to improve security (Lee, paras 2-7).

Claim 9: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 8. Lee further discloses:
wherein the network address comprises a uniform resource locator (URL), wherein the URL is one of a plurality of URLs; select, by the contactless card based on one or more rules, the URL from the plurality of URLs (paras 52, 76-77)

Claim 10: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 8. Lee further discloses:
wherein the network address comprises a uniform resource locator (URL); generate, by the contactless card, the URL based on one or more rules (paras 52, 76-77)

Claim 14: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 8. Oepping further discloses:
wherein the contactless card communicates … the cryptogram via near field communication (NFC) in respective NFC Forum Data Exchange Format (NDEF) files (paras 33-34)
Khan further discloses:
wherein activating the payment applet comprises transitioning the payment applet from an inactive payment state to an active payment state (Fig.6 items 426-428; paras 37, 99-100)
Lee further discloses:
wherein the contactless card communicates the network address and … via near field communication (NFC) in respective NFC Forum Data Exchange Format (NDEF) files (paras 39, 76)

Claim 15: 
Oepping discloses:
a processor; a memory storing instructions that, when executed by the processor, cause the processor to: (Fig.1 items 106-107, Fig.2 items 106-107; paras 33-34, 41-43, 50-51, 66)
generate a cryptogram responsive to a request from the web page on the client device (Fig.5 items 210-212; paras 41-44, 51, 61, 66-67)
communicate the cryptogram to the web page via the wireless communications interface (Fig.5 item 212; paras 41-44, 66-67)
from the web page (Fig.2 item 126, Fig.3 item 126; paras 47-48, 52, 57)
Oepping does not disclose:
communicate, to a client device via a wireless communications interface, a network address associated with a web page
receive … an instruction to activate a payment applet of the contactless card
activate the payment applet based on the instruction
Khan, an analogous art of payment transactions, discloses:
receive … an instruction to activate a payment applet of the contactless card (Fig.6 items 426-428; paras 37, 99-100)
activate the payment applet based on the instruction (Fig.6 items 426-428; paras 37, 99-100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless card of Oepping to include receiving an instruction to activate a payment applet of the contactless card and activating the payment applet based on the instruction, as disclosed in Khan. One or ordinary skill in the art would have been motivated to do so in order to improve security (Khan, paras 3-4).
The combination of Oepping in view of Khan does not disclose:
communicate, to a client device via a wireless communications interface, a network address associated with a web page
Lee, an analogous art of wireless communications, discloses:
communicate, to a client device via a wireless communications interface, a network address associated with a web page (para 76)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless card of Oepping in view of Khan to include communicating a network address associated with a web page, as disclosed in Lee. One or ordinary skill in the art would have been motivated to do so in order to improve security (Lee, paras 2-7).

Claim 16: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 15. Lee further discloses:
wherein the network address comprises a uniform resource locator (URL), wherein the URL is one of a plurality of URLs; select, by the contactless card based on one or more rules, the URL from the plurality of URLs (paras 52, 76-77)

Claim 17: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 15. Lee further discloses:
wherein the network address comprises a uniform resource locator (URL); generate, by the contactless card, the URL based on one or more rules (paras 52, 76-77)

Claim 20: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 15. Khan further discloses:
wherein the memory stores the payment applet and another applet (Fig.4 item 202; paras 68-70)

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oepping in view of Khan in view of Lee and further in view of US 9,741,036 B1 to Grassadonia et al. (hereinafter "Grassadonia").

Claim 4: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 1. Khan further discloses:
activating the payment applet (Fig.6 items 426-428; paras 37, 99-100)
The combination of Oepping in view of Khan in view of Lee does not disclose:
receiving, by the contactless card, a first request to process a payment; rejecting, by the contactless card, the first request based on the payment applet being in an inactive payment state
Grassadonia, an analogous art of payment transactions, discloses:
receiving, by the contactless card, a first request to process a payment; rejecting, by the contactless card, the first request based on the payment applet being in an inactive payment state; prior to activating the payment applet (Fig.2 items 212-213; 15:42 to 16:52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oepping in view of Khan in view of Lee to include receiving a first request to process a payment and rejecting the first request based on the payment applet being in an inactive payment state, prior to activating the payment applet, as disclosed in Grassadonia. One or ordinary skill in the art would have been motivated to do so in order to improve security (Grassadonia, 1:6-36). 

Claim 5: 
The combination of Oepping in view of Khan in view of Lee in view of Grassadonia discloses all limitations of claim 4. Khan further discloses:
activating the payment applet (Fig.6 items 426-428; paras 37, 99-100)
Grassadonia further discloses:
receiving, by the contactless card, a second request to process a payment; processing, by the payment applet, the second request based on the payment applet being activated; subsequent to activating the payment applet (Fig.2 items 212-213; 15:42 to 16:52)

Claim 11: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 8. Khan further discloses:
activating the payment applet (Fig.6 items 426-428; paras 37, 99-100)
The combination of Oepping in view of Khan in view of Lee does not disclose:
receive, by the contactless card, a first request to process a payment; reject, by the contactless card, the first request based on the payment applet being in an inactive payment state
Grassadonia, an analogous art of payment transactions, discloses:
receive, by the contactless card, a first request to process a payment; reject, by the contactless card, the first request based on the payment applet being in an inactive payment state; prior to activating the payment applet (Fig.2 items 212-213; 15:42 to 16:52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Oepping in view of Khan in view of Lee to include receive a first request to process a payment and reject the first request based on the payment applet being in an inactive payment state, prior to activating the payment applet, as disclosed in Grassadonia. One or ordinary skill in the art would have been motivated to do so in order to improve security (Grassadonia, 1:6-36).

Claim 12: 
The combination of Oepping in view of Khan in view of Lee in view of Grassadonia discloses all limitations of claim 11. Khan further discloses:
activating the payment applet (Fig.6 items 426-428; paras 37, 99-100)
Grassadonia further discloses:
receive, by the contactless card, a second request to process a payment; process, by the payment applet, the second request based on the payment applet being activated; subsequent to activating the payment applet (Fig.2 items 212-213; 15:42 to 16:52)

Claim 18: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 15. Khan further discloses:
activating the payment applet (Fig.6 items 426-428; paras 37, 99-100)
The combination of Oepping in view of Khan in view of Lee does not disclose:
receive, by the contactless card, a first request to process a payment; reject, by the contactless card, the first request based on the payment applet being in an inactive payment state
Grassadonia, an analogous art of payment transactions, discloses:
receive, by the contactless card, a first request to process a payment; reject, by the contactless card, the first request based on the payment applet being in an inactive payment state; prior to activating the payment applet (Fig.2 items 212-213; 15:42 to 16:52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contactless card of Oepping in view of Khan in view of Lee to include receive a first request to process a payment and reject the first request based on the payment applet being in an inactive payment state, prior to activating the payment applet, as disclosed in Grassadonia. One or ordinary skill in the art would have been motivated to do so in order to improve security (Grassadonia, 1:6-36).

Claim 19: 
The combination of Oepping in view of Khan in view of Lee in view of Grassadonia discloses all limitations of claim 18. Khan further discloses:
activating the payment applet (Fig.6 items 426-428; paras 37, 99-100)
Grassadonia further discloses:
receive, by the contactless card, a second request to process a payment; process, by the payment applet, the second request based on the payment applet being activated; subsequent to activating the payment applet (Fig.2 items 212-213; 15:42 to 16:52)

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oepping in view of Khan in view of Lee and further in view of US 10,438,437 B1 to Herrington et al. (hereinafter "Herrington").

Claim 6: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 1. The combination of Oepping in view of Khan in view of Lee does not disclose:
wherein the instruction to activate the payment applet is received based on a server transitioning the contactless card from an inactivated payment state to an activated payment state based on the cryptogram
Herrington, an analogous art of contactless card transactions, discloses:
wherein the instruction to activate the payment applet is received based on a server transitioning the contactless card from an inactivated payment state to an activated payment state based on the cryptogram (Fig.5 item 540; 5:60 to 6:11, 7:24-56, 14:7-18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oepping in view of Khan in view of Lee to include wherein the instruction to activate the payment applet is received based on a server transitioning the contactless card from an inactivated payment state to an activated payment state based on the cryptogram, as disclosed in Herrington. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Herrington, 1:10-45.

Claim 13: 
The combination of Oepping in view of Khan in view of Lee discloses all limitations of claim 8. The combination of Oepping in view of Khan in view of Lee does not disclose:
wherein the instruction to activate the payment applet is received based on a server transitioning the contactless card from an inactivated payment state to an activated payment state based on the cryptogram
Herrington, an analogous art of contactless card transactions, discloses:
wherein the instruction to activate the payment applet is received based on a server transitioning the contactless card from an inactivated payment state to an activated payment state based on the cryptogram (Fig.5 item 540; 5:60 to 6:11, 7:24-56, 14:7-18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Oepping in view of Khan in view of Lee to include wherein the instruction to activate the payment applet is received based on a server transitioning the contactless card from an inactivated payment state to an activated payment state based on the cryptogram, as disclosed in Herrington. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (Herrington, 1:10-45.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0134176 A1 to Kim et al. (hereinafter "Kim") discloses an authentication server decrypting a cryptogram (Fig.6 item 620, Fig.8 item 820; paras 50, 53).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685